DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 11/18/2020 has been acknowledged. Accordingly, claims 1 and 8 have been amended, thus currently claims 1-15 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 7-13 and 15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Rutherford et al. (US 20060227570 A1, hereinafter, “Rutherford”, newly cited by the Examiner).

Regarding claim 1, Rutherford teaches a lighting device (light sources 902a, 902b, 902c, controller 920 and projection lens unit 911, see figure 9; note, features of each lighting device are better seen in figure 6) comprising 

(ii) a plurality of luminescent elements (fluorescent body 602 for each 902a, 902b and 902c), each luminescent element (602) comprising an elongated luminescent body (see body 602) having a radiation input face (pump faces 610b and 610c) for receipt of the light source light (606), a first face (rear face 610a) and a second face (extraction face 612), wherein the distance (see D1 in annotated figure 6 below) between the first face and the second face defines a length (L) of the elongated luminescent body (body of 602) and the radiation input face (610b, 610c) extending between the first face (610a) and the second face (612), wherein each luminescent element (602 for each 902a, 902b and 902c) comprising a luminescent material (luminescent material, see ¶ 30) for conversion of at least part of the light source light (606) into luminescent material light (fluorescent light 609), and 
each luminescent element (602 for each 902a, 902b and 902c) having a luminescent element exit window (surface of 612) for escape of the luminescent material light (609) from the luminescent element (602 for each 902a, 902b and 902c), the second face (612) comprising said luminescent element exit window (surface of 612); 
wherein the luminescent elements (602 for each 902a, 902b and 902c) are configured in a tapered configuration (see tapered shape of 602 for each 902a, 902b and 902c in figure 6) wherein a shortest distance (d1) (see d1 in annotated figure 9 below) between the first faces (610a of 902a, 902b and 902c) of neighboring luminescent bodies is larger (evident from figure 9, and because of the tapered 
wherein the luminescent element exit windows (surface of 612s) of the plurality of luminescent elements (612s in 902a, 902b and 902c) are configured in a matrix (unidimensional 1 x 3 matrix as seen in figure 9).
See figures 9 and 6 of Rutherford with Examiner’s annotation reproduced below:

    PNG
    media_image1.png
    618
    679
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    342
    768
    media_image2.png
    Greyscale


Regarding claim 5, Rutherford teaches wherein neighboring luminescent bodies (902s) are configured under a mutual angle (at least substantially 90 degrees, as seen in figure 9) selected from the range of 5-60 (see range between 902b  and 902c).

Regarding claim 7, Rutherford teaches wherein the luminescent element exit windows (surfaces of 612 of at least 902a and 902c) are configured in a plane (plane perpendicular to the view of figure 9).

Regarding claim 8, Rutherford teaches wherein one or more luminescent elements (602 for each 902a, 902b and 902c) further comprise one or more optical extension elements (see transmissive tunnel as seen in figure 9, and labeled 430 in figure 4) configured downstream of a radiation exit window (surfaces of 612) of the luminescent body (body of 602), and wherein the one or more optical extension element (910s) comprises the one or more luminescent element exit windows (surface of 612).

Regarding claim 9, Rutherford teaches wherein the luminescent element exit windows (surfaces of 612) have identical sizes (since figure 9 discloses at least three 902s are the same type of luminescent element, see ¶ 85).

Regarding claim 10, Rutherford teaches wherein the elongated luminescent bodies (602) have radiation exit windows (surface at 612), wherein one or more of the luminescent element exit windows comprises 
one or more of the radiation exit windows (one radiation window) or 
wherein one or more luminescent element exit windows are configured in a light receiving relationship with one or more radiation exit windows.

Regarding claim 11, Rutherford teaches further comprising an optical element (911) configured downstream of one or more luminescent element exit windows (surfaces of 612), wherein the optical element (911) is configured for one or more of 
(i) facilitating extraction of luminescent material light via the one or more luminescent element exit windows to the optical element, and 
(ii) beam shaping luminescent material light (906a, 906b, 906c) emanating from the one or more luminescent element exit windows (surfaces of 612).

Regarding claim 12, Rutherford teaches wherein a single optical element (911) is configured downstream (downstream the light path of each 902a, 902b, 902c) of all luminescent element exit windows (906a, 906b, 906c).

Regarding claim 13, Rutherford teaches wherein the optical element (911) is selected from the group of a collimator and a lens (since 911 is a projection lens).

Regarding claim 15, Rutherford teaches projection system (900) or a luminaire comprising the lighting device according to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rutherford.

Regarding claim 6, Rutherford teaches an example of the lighting device having at least three luminescent elements (602s in each 902a, 902b and 902c), each luminescent element having a light exit window (surface of 612s), and further comprising image-forming devices (904a, 904b, 904c, see ¶ 85) where the luminescent elements emitting light of different colors (see ¶ 85) into respective image-forming device (904a, 904b, 904c); However, a greater number of luminescent elements (602s in each 902a, 902b and 902c) is envisioned by Rutherford (see ¶ 91); but 
Rutherford does not teach comprising at least four luminescent elements, configured with the luminescent element exit window in an nxm matrix, wherein n>2 and wherein m>2.
However, one of ordinary skill would have considered arranging the unidimensional matrix, shown in figure 9 of Rutherford, into to a multidimensional matrix nxm of at least n>2 and m>2, thus potentially increasing the number of additional colors or different tonalities, shades or tints of the same color.
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate a multidimensional matrix into the teachings of Rutherford since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. One of ordinary skill would have been motivated to make this modification to provide the device with lighting device with additional lights of different colors and thus enhance the color gamut of the device.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Rutherford in view of Rutherford et al. (US 20070279915 A1, hereinafter “Rutherford2”).

Regarding claim 2, Rutherford does not explicitly teach further comprising one or more heatsinks, wherein the one or more heatsinks are at least partially configured in one or more interspaces.
Rutherford teaches further comprising one or more heatsinks (substrate 220, see ¶ 55), 
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate heatsinks as taught by the alternative embodiment of Rutherford into the teachings of the current embodiment in order to reduce the working temperatures of the light sources. One of ordinary skill would have been motivated to make this modification to protect the light sources from failure.

Rutherford does not explicitly teach further wherein the one or more heatsinks are at least partially configured in one or more interspaces.
Rutherford2 teaches a device (projection system 500, see figures 5 and 4a) in the same field of endeavor (see ¶ 2) having light sources (light emitters 404) and further comprising one or more heatsinks (heatsinks 4301-430d)
wherein the one or more heatsinks (430a-430d) are at least partially configured in one or more interspaces (see interspace between lighting devices 502a, 502b and 502c, since each has four heatsinks, and thus at least one must be in between lighting devices).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate additional heatsinks as taught by Rutherford2 into the teachings of Rutherford in order to provide additional means to dissipate heat from the luminescent material and light sources. One of ordinary skill would have been motivated to make this modification because excessive heat damages the emission properties of the light sources and deteriorates the luminescent material.

Regarding claim 3, Rutherford teaches wherein one or more sets of light sources (604s) are in physical contact with one or more of the heatsinks (220).

Regarding claim 4, Rutherford teaches the luminescent elements (602 for each 902a, 902b and 902c) having a tapered shape (see tapered shape of 602s in figure 6), each luminescent element positioned within a rectangular housing (see housing, see figure 5 below), and spaces (see spaces in dotted lines in figure below) between the luminescent element and the outer perimeter of the housing, and each luminescent element having heat sinks around the luminescent elements; but
Rutherford does not teach wherein one or more of the heatsinks are wedge shaped with wedge faces facing the neighboring luminescent elements.
However, one of ordinary skill would have considered providing the tapered luminescent elements heatsinks that utilize all allowed space within the housing, including wedge shaped heatsinks.
It would have been an obvious matter of design choice to modify the shape of the heat sinks as taught by Rutherford to have a wedge shape, since the applicant has not disclosed that having a wedge shape solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with or without a wedge shape. In this case, selecting a given shape would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application, and space requirements within the system.
Figure 5 of Rutherford with Examiner’s annotations has been reproduced below:


    PNG
    media_image3.png
    467
    771
    media_image3.png
    Greyscale


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Rutherford in view of Jaffe et al (US 20130188383 A1, hereinafter, “Jaffe”, newly cited by the Examiner).

Regarding claim 14, Rutherford teaches a lighting system (projection system 900) comprising one or more lighting devices (902a, 902b, 902c) according to claim 1, and a control system (920), wherein two or more luminescent element (906a, 906b, 906c) are configured to provide luminescent material light (differently colored illumination light beams 906a, 906b, 906c) with different spectral distributions (since radiation is differently colored), but
Rutherford does not explicitly teach wherein the control system is configured to control one or more sets of light sources.
Jaffe teaches a lighting system (solid state light engine 630, see figure 6b) having a control system (controller 652) and one or more sets of light sources (LED light sources 644).

It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the controller as taught by Jaffe into the teachings of Rutherford in order to provide effective control over the LED functionality. One of ordinary skill would have been motivated to make this modification to increase or decrease the intensity of each light source according to the projection requirements.

Response to Arguments
Applicant’s arguments, see remarks, filed 11/18/2020, with respect to the reference Bruls used as prior art for rejecting claims 1-15 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Rutherford. Therefore, the current rejection is made non-final.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR ROJAS CADIMA/           Patent Examiner of Art Unit 2875                                                                                                                                                                                             
/WILLIAM J CARTER/           Primary Examiner, Art Unit 2875